Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 1 of 33 PageID #: 4258




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                 )
   BIOGEN INTERNATIONAL GMBH and )
   BIOGEN MA INC.,               )
                                 )
                   Plaintiffs,   )
                                 )                     Civil Action No. 17-cv-116-IMK
             v.                  )
                                 )
   MYLAN PHARMACEUTICALS, INC.,  )
                                 )
                   Defendant.    )
                                 )
                                 )


                    PLAINTIFFS’ DEPOSITION DESIGNATIONS
           WITH DEFENDANT’S COUNTER-DESIGNATIONS AND OBJECTIONS

           Pursuant to Paragraph 15 of the Scheduling Order (D.I. 56) (“the Scheduling Order”),

  Plaintiffs’ deposition designations and Defendant’s counter-designations are shown below and

  were filed on January 9, 2020 (D.I. 306). Also pursuant to Paragraph 15 of the Scheduling Order,

  any objections to the proposed testimony are shown below. Further, the parties’ joint listing of

  objection codes is provided below. Biogen and Mylan reserve the right to use at trial any and all

  deposition designations and counter designations submitted by either party as part of the Pretrial

  Order.




                                                  1
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 2 of 33 PageID #: 4259



                Plaintiffs’ and Defendant’s Joint Listing of Objection Codes

   A          Authenticity (FRE 901)
   Arg        Argumentative
   AT         Attorney Objections Not Removed
   B          Not Best Evidence Rule Prohibits Introduction (FRE 1002, 1003 and/or 1004)
   BS         Beyond the Scope of Direct / Cross / Redirect Examination
   30(b)(6)   Beyond the Scope of the Rule 30(b)(6) Deposition Topic
   C          Cumulative, Duplicative, Wasteful or Undue Delay (FRE 403)
   Char       Improper Character Evidence (FRE 404)
   Cmpd       Compound
   D          Demonstrative/Should Not Be Admitted Into Evidence
   F          Improper Trial Exhibit
   H          Hearsay/Improper Use of Deposition (FRE 802 and/or FRCP 32)
   R          Irrelevant and/or Immaterial (Relevance) (FRE 401/402)
   IAD        Improperly Affirmatively Designating Party Witness Testimony (FRCP 32)
   IC         Improper Designation / Counter Designation (FRE 106; FRCP 32(a)(6)
   In         Incomplete Testimony (FRE 106; FRCP 32(a)(6))
   L          Lack of Personal Knowledge or Competency (FRE 602)
   LA         Limited Admissibility (Admissible for Some Purposes but Not Others) (FRE 105)
   LC         Legal Conclusion
   LD         Leading (FRE 611)
   LF         Lack of Foundation (FRE 103, 104 and/or 105)
   M          Misleading/Mischaracterizes Prior Testimony (FRE 401-403, 611)
   MD         Mischaracterizes Underlying Document (FRE 401-403, 611)
   ML         Subject to Motion In Limine
   NA         Not prior art
   NE         Assumes Facts Not In Evidence
   ND         Not disclosed or identified by Plaintiffs in response to one or more of
              Defendant’s discovery requests (including in response to interrogatories
              propounded under FRCP 33) or as required by FRCP 26; not disclosed or
              identified in Plaintiffs’ contentions.
   NR         Nonresponsive
   NT         Not Testimony
   NX         Not relied on in an expert report
   O          Improper Lay or Expert Opinion (FRE 701-703)
   OC         Offer to Compromise, Settlement (FRE 408)
   P          Unfair, Prejudicial, Confusing and/or Misleading (FRE 403)
   I          Reserved Because Exhibit Has Not Been Provided, the Copy Provided Is
              Illegible and/or the Entry Includes Multiple Documents
   S          Calls for Speculation (FRE 602)
   U          Untimely/Never Produced (FRCP 26, 37)
   V          Vague/Ambiguous/Overbroad (FRE 611)
   W          Privileged/Work Product (FRE 501/502)
   X          Incomplete Document (FRE 106)
   Y          Wrong Document Identified or Incorrectly Described
   Z          Contains summaries requiring underlying data
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 3 of 33 PageID #: 4260



                                     Cara Lansden
                                  November 14, 2018
      Plaintiffs’      Defendant’s        Defendant’s Counter-        Plaintiffs’
    Designations (to   Objections to     Designations (to be filed   Objections to
    be filed 1/9/20)   Designations              1/9/20)               Counter-
                        (to be filed                                 Designations
                          1/16/20)                                    (to be filed
                                                                        1/16/20)
   From      To                         From         To

   16:9      16:15

   23:3      23:5

   23:17     23:25     In

   24:2      24:25     In

   25:2      25:13     In

   25:18     25:25     In

   26:2      26:6      In

   26:9      26:22     In, LF, NE, V,   26:23        27:2            V, P, LF, H, R
                       C, S


   33:23     33:25     In

   34:2      34:3      In

   34:6      34:22     In               34:23        35:7            LF, H, In, R,
                                                                     P
                                        35:13        35:23

   35:24     35:25     In

   36:2      36:25     In, LF, NE, S,   37:19        37:25           V, P, LF, H,
                       V, C                                          R, In, IC
   37:2      37:6      In, LF, NE, V,
                       C, S
   37:9      37:18     LF, NE, S        37:19        38:17           V, P, LF, H,
                                        38:20        40:8            R, Cmpd, S
                                        59:12        60:3


                                                2
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 4 of 33 PageID #: 4261



                                     60:6        61:14

   40:9    40:25   In, LF, V, S, C 41:3          41:14   V, P, LF, H, R

                                     41:23       42:7

   41:2    41:2    In, LF, V, S, C

   44:20   44:25   In, LF, L, V,
                   S, C, LC, O


   45:6    45:7    In, LF, L, V,     45:9        45:19   V, P, LF, H,
                   S, C, LC, O                           R, O, LC
                                     45:22       46:12

                                     46:14       47:10

                                     47:16       48:10

   48:11   48:25   In, LF, L, V,
                   S, C, LC, O, H
   49:2    49:11   In, LF, L, V,
                   S, C, LC, O, H
   49:14   49:25   In, H, LF, L

   50:2    50:8    In, LF, L, NE,    45:9        45:19   V, P, LF, H,
                   V, C, S                               R, O, LC
                                     45:22       47:10

                                     47:16       48:10

                                     57:22       58:14
   50:11   50:25   In, LF, L, NE,
                   V, C, S, O
   51:2    51:9    In, LF, L, NE,
                   V, C, S, O
   51:18   51:25   In, LF, L, NE,
                   V, C, S, O
   52:2    52:25   In, LF, L, O,
                   NE, V, C, S
   53:2    53:25   In, LF, L, O,
                   NE, V, C, S
   54:2    54:13   In, V, S, C       55:6        55:16   V, P, LF, H, R



                                             3
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 5 of 33 PageID #: 4262



   54:15   54:25   In, V, S, C

   55:2    55:5    In, V, S, C

   55:20   55:25   In, V, S, C

   56:2    56:5    In


   56:8    56:10   In, V, S, C

   56:12   56:22   In, LF, L, V,
                   S, C
   56:25   56:25   In, V, S, C

   57:2    57:3    In, V, S, C

   57:5    57:8    In, V, S, C

   57:12   57:21   LF, H, S, L,    57:22       58:14     LF, H, O, R,
                   LC, V, C                              P, V
   63:15   63:25   In, NE, LF, L

   64:2    64:2    In, NE, LF, L

   65:2    65:10   LF, H, S, L,    62:12       62:15     A, V, P, LF,
                   V, C                                  H, In, R, MD
                                   62:24       63:14

                                   64:3        64:25

                                   65:11       65:18

                                   65:22       66:5

                                   66:8        66:11

                                   67:2        67:14

                                   67:17       68:8

                                   68:11       68:13

   80:22   80:25   In, LF, L, S,
                   O, V, C
   81:2                            71:8        71:11

                                           4
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 6 of 33 PageID #: 4263



            81:2     In, LF, L, S,   71:23       73:5     S, LF, P, V
                     O, V, C         73:7        74:15
                                     75:21       76:3
                                     76:17       77:3
                                     78:14       79:11

                                     79:14       80:3

                                     80:6        80:18

                                     81:3        81:6

                                     81:9        81:23

   85:18    85:21    In, LF, L, V,   81:24       82:4     A, V, P, LF,
                     C, S, NE                             H, In, R
                                     82:14       83:15

                                     84:10       84:16

                                     85:7        85:17

                                     86:2        87:18

                                     87:21       87:22

                                     87:24       88:2

                                     88:15       88:25

                                     97:2        97:17

   98:19    98:22

   99:6     99:14    Y, MD           100:6       100:12

   100:16   100:25   In, H, LF, NE

   101:2    101:3    In, LF, L, H,
                     C, S, V
   101:8    101:25   In, LF, L, H,
                     C, S, V
   102:2    102:6    In, LF, L, H,
                     C, S, V

                                             5
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 7 of 33 PageID #: 4264



   102:8    102:12   In, LF, L, C,
                     S, V
   102:14   102:25   In, LF, L, H,
                     C, S, V
   103:2    103:25   In, H, NE, LF,
                     L, C, S, V
   104:2    104:25   In, H, NE, LF,
                     L, C, S, V
   105:2    105:5    In, H, NE, LF,
                     L, S, C, V
   105:9    105:25   In, NE, LF, L,
                     H, S, C, V
   106:2    106:5    In, H, S, NE,
                     LF, L
   106:10   106:16   In, NE, LF, L,   45:9         45:19    LF, H, R, P,
                     H, L, S, C, V                          O, LC, V, In
                                      45:22        46:12

                                      46:14        47:10

                                      47:16        48:10
                                      107:21       109:9

                                      109:12       110:14

   117:16   117:25   In, NE, L, LF,
                     H, S, C, V
   118:2    118:25   In, NE, L, LF,
                     H, S, C, V
   119:2    119:25   In, H, L, LF,
                     S, C, V
   120:2    120:7    In, L, NE, S,
                     C, V, H
   120:14   120:25   In, H, L, LF,
                     NE, S, C, V
   121:2    121:4    In, H, L, LF     121:21       121:25   V, P, LF, H,
                                                            In, R
   127:17   127:20

   128:2    128:25   In, LF, L, NE,
                     H, S, C, V
   129:2    129:5    In, LF, L, NE,   130:5        130:13   LF, H, In, R,
                     H, S, C, V                             P
   130:14   130:21   H, LF, L, NE,    130:22       131:5    LF, H, In, R,
                     S, C, V                                P

                                               6
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 8 of 33 PageID #: 4265



   131:6    131:13   H, LF, L, NE,    131:14       131:20   LF, H, In, R,
                     S, C, V                                P
                                      132:3        132:8

                                      135:8        135:24

   135:25   131:25   In, H, LF, L,
                     NE, S, C, V
   136:2    136:16   In, H, LF, L,
                     NE, C, S, V
   136:21   136:24   H, LF, L, NE,    137:19       138:4    LF, H, In, R,
                     S, C, V                                P
                                      138:10       139:23

                                      140:12       141:5

   140:21   140:25   LF, L, In, S,    150:13       150:16   LF, H, R, P
                     C, V
                                      150:18       153:6

   153:7    153:19   NE, LF, L, O,    45:9         45:19    V, P, R, LF,
                     S, C, V                                H, O, LC, S,
                                      45:22        46:12    M

                                      46:14        47:10

                                      47:16        48:10

                                      153:20       154:6

                                      154:24       155:12

                                      155:16       156:2

   178:7    178:9    In, LF, L, H,    176:15       178:6    LF, H, R, P,
                     S, C, V, O,                            In
                     NE               178:10       178:23

   188:2    188:6    LF, L, S, C, V   186:14       186:16   V, P, LF, H,
                                      186:22       187:25   In, R, MD
                                      188:7        188:10

                                      188:13       188:18




                                               7
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 9 of 33 PageID #: 4266



   189:5    189:12   H, LF, L, S,    189:13        190:5    V, P, LF, H,
                     C, V                                   R, S
   190:6    190:13   In, H, LF, L, S 190:14        190:16
                                      190:19       191:19

   191:20   191:25   LF, L, S, H,
                     O, L, S, C, V
   192:2    192:3    In, LF, L, S,    192:4        192:11   A, V, P, LF,
                     H, O, C, V                             H, R
                                      193:11       193:20

   194:21   194:25   In, L, S, C, V   194:2        194:20   A, V, P, LF,
                                                            H, In, R
                                      199:12       200:18

   195:2    195:15   In, LF, L, S,    195:16       195:20   A, V, P, LF,
                     C, V                                   H, In, R
                                      195:23       195:24

                                      196:2        196:2

   196:4    196:11   LF, L, S, C,    196:12        197:12   A, V, P, LF,
                     V, H                                   H, In, R
   197:13   197:14   In, L, S, LF,
                     H, S, C, V
   197:17   197:24   In, LF, L, S, H 197:25        198:23   A, V, P, LF,
                                                            H, In, R


   198:24   198:25   In, LF, L, S,
                     C, V
   199:2    199:4    In, LF, L, S,
                     C, V
   199:7    199:10   In, LF, L, S,    199:12       201:2    A, V, P, LF,
                     C, V                                   H, In, R
   201:5    201:7    In, LF, L, S,    201:8        202:17   A, V, P, LF,
                     C, V                                   H, In, R
   202:18   202:22   LF, L, S, C, V   203:15       204:6    A, V, P, LF,
                                                            H, In, R
   204:7    204:9    In, H, LF, L,
                     S, C, V
   204:12   204:14   In, LF, L, H,    204:25       205:10   LF, S, O
                     S, C, V




                                               8
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 10 of 33 PageID #: 4267



                                         205:13       205:17


    206:22   206:25   In, C, H, L, S,
                      V, NE
    207:2    207:2    In, C, H , L, S,
                      V, NE
    208:3    208:25   L, C, S, V

    209:2    209:17   In, C, S, L, V

    209:21   209:25   In, NE, H, L,
                      LF, C, S, V
    210:2    210:25   In, NE, H, L,
                      LF, C, S, V
    211:2    211:16   In, NE, H, L,
                      LF, C, S, V
    211:19   211:25   In, NE, H, L,
                      LF, C, S, V
    212:2    212:25   In, NE, H, L,
                      LF, C, S, V
    213:2    213:25   In, NE, H, L,
                      LF, C, S, V
    214:2    214:22   In, NE, H, L,
                      LF, C, S, V
    214:25   214:25   In, NE, H, L,
                      LF, C, S, V
    215:2    215:20   In, NE, H, L,      243:20       243:23   A, V, P, LF,
                      LF, C, S, V                              H, In, R, S
                                         244:2        244:19

                                         245:5        245:14

    245:15   245:25   In, H, LF, S,      243:20       243:23   A, LF, R, P,
                      C, V                                     V, H, In
                                         244:2        245:14

    246:4    246:6    In, H, LF, S,
                      C, V
    252:25   252:25   In

    253:2    253:25   In, H              243:20       243:23   A, V, P, LF,
                                                               H, In, R
                                         244:2        245:14


                                                  9
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 11 of 33 PageID #: 4268



    254:2    254:21   In, NE, MD,
                      LF, L, S, C, V
    254:24   254:25   In, NE, MD,
                      LF, L, S, C, V
    255:2    255:10   In, NE, MD,      240:17        242:19   LF, P, V, R,
                      LF, L, S, C, V                          H, S
                                       242:22        243:4

                                       243:7         243:11

    255:23   255:25   In, NE, MD,
                      LF, L, S, C, V
    256:2    256:25   H, In, NE,
                      MD, LF, L, S,
                      C, V
    257:2    257:2    In

    257:5    257:12   In

    257:17   257:18   In

    257:21   257:25   In

    258:4    258:25   In, MD, L

    259:2    259:5    In

    259:17   259:24   In

    260:3    260:25   LF, L

    261:18   261:25   In, H, S, LF,
                      NE, C, V, L
    262:2    262:25   In, H, LF, NE,
                      S, L, C, V
    263:2    263:14   In, H, LF, NE,
                      S, L, C, V
    263:17   263:23   In, LF, H, S,
                      L, C, V
    264:2    264:17   In, H, L, LF,
                      S, C, V
    264:20   264:25   In, L, H, LF,
                      S, C, V
    265:2    265:25   In, L, H, LF,
                      S, C, V


                                                10
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 12 of 33 PageID #: 4269



    266:2    266:4    In, L, H, LF,
                      S, C, V
    266:7    266:23   L, LF, S, C,
                      V, H
    266:25   266:25   In, LF, S, C,
                      V, H
    267:2    267:3    In, S, L, LF,   267:5         267:9    V, P, LF, H, R
                      C, V, H
                                      269:4         270:18

                                      270:21        270:21




                                               11
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 13 of 33 PageID #: 4270



                                           Carmen Bozic
                                        December 10, 2018
    Plaintiffs’ Designations     Defendant’s       Defendant’s Counter-          Plaintiffs’
       (to be filed 1/9/20)     Objections to     Designations (to be filed    Objections to
                               Designations (to           1/9/20)                 Counter-
                               be filed 1/16/20)                              Designations (to
                                                                              be filed 1/16/20)
    From         To                                     From    To

    10:22        10:24         IAD                      13:23   14:5

                                                        17:12   18:3

    21:15        21:17         IAD , R, IN              21:21   22:2

    22:3         22:12         IAD, In                  22:13   22:14

    22:15        22:25         IAD, R, In

    23:2         23:25         IAD, R, In

    24:2         24:25         IAD, R, In

    25:2         25:25         IAD, R, In

    26:2         26:25         IAD, R, In

    27:2         27:6          IAD, R, In               27:7    27:11         V, P, LF, In, R

    28:10        28:16         IAD, In, NE              27:18   27:24         V, P, LF, In, R

                                                        28:7    28:9

    29:2         29:25         IAD, In, C, S, V         28:17   28:25         V, P, LF, In, R

    30:2         30:2          IAD, In, C, S, V,
                               R
    30:6         30:18         IAD, In, C, S, V,
                               R
    30:20        30:25         IAD, In, C, V

    31:2         31:15         IAD, In, C, V            31:16   31:17

    31:18        31:22         IAD, In                  31:23   31:25



                                                   12
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 14 of 33 PageID #: 4271



    32:2       32:5       IAD, In, LF, H, S,        32:6    32:9
                          C, V, L
    32:10      32:12      IAD, LF, H, S, C,
                          V
    34:25      34:25      IAD, In, LF, NE,          34:12   34:24   LF, In, R, P,
                          H, S, C, V, L                             30(b)(6)
    35:2       35:3       IAD, In, LF, NE,
                          H, S, C, V, L
    35:6       35:24      IAD, In, NE, LF,          35:25   36:8    V, P, LF, In, R,
                          H, S, C, V, L                             30(b)(6), MD, M
                                                    66:12   66:23

                                                    66:25   67:9

                                                    67:13   67:17

                                                    68:2    68:15

                                                    68:18   68:18

    36:9       36:21      IAD, S, C, V, L,
                          LF
    37:2       37:11      IAD, In, S, C, V,         37:12   37:21   V, P, LF, In, R
                          LF, H
    37:22      37:25      IAD

    38:2       38:2       IAD

    38:9       38:25      IAD, LF, NE, L,
                          S, C, V
    39:2       39:5       IAD, NR, LF, NE,          39:6    39:9    V, P, LF, In, R
                          L, S, C, V
    39:10      39:16      IAD, In, LF, L, S,        39:6    39:9    V, P, LF, In, R
                          C, V, NE, H
    40:2       40:16      IAD, In, L, S, C,         40:17   40:19   V, P, LF, S, R
                          V, LF, H
    40:20      40:25      IAD, In, L, S, C,
                          V, LF, H
    41:2       41:13      IAD, In, L, S, C,         41:14   41:24   V, P, LF, In, R
                          V, LF, H
    41:25      41:25      IAD, In, L, S, C,
                          V, LF, H
    42:2       42:21      IAD, In, L, S, C,         42:22   43:9
                          V, LF, H



                                               13
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 15 of 33 PageID #: 4272



    43:10      43:22      IAD, In, LF, L, S,        42:22   43:9    V, P, LF, In, R
                          C, V, H
                                                    43:23   44:8

    44:10      44:12

    44:18      44:20      IAD, In, LF, S, C,        44:16   44:17   R, P, 30(b)(6)
                          V
                                                    44:21   45:25

    46:2       46:7       IAD, In, MD, H,           46:8    46:24   V, P, LF, In, R,
                          L, LF, S, V, C                            30(b)(6)
    46:25      46:25      IAD, In, MD, H,
                          L, LF, S, V, C
    47:2       47:8       IAD, In, MD, H,           47:9    48:17   V, P, LF, In, R,
                          L, LF, S, V, C                            30(b)(6)
    48:18      48:25      IAD, MD, LF, L,
                          S, V, C
    49:2       49:10      IAD, H, In, O, LF,        49:13   49:18
                          L, S, C, V
    50:10      50:25      IAD, In, LF, L, S,        49:13   49:21
                          C, V
                                                    49:23   49:23

                                                    50:2    50:5

                                                    50:8    50:9

    51:2       51:25      IAD, In, O, LF, L,
                          S, C, V
    52:2       52:12      IAD, In, O, LF, L,
                          S, C, V
    52:16      52:25      IAD, In, O, LF, L,        53:2    54:14
                          S, C, V
    54:15      54:25      IAD, In, LF, O, L,
                          S, C, V
    55:2       55:14      IAD, In, LF, O, L,        55:15   56:3    V, P, LF, H, R,
                          S, C, V                                   30(b)(6)
    56:4       56:19      IAD, LF, In, H, O,        55:15   56:3    LF, R, P,
                          L, S, C, V                                30(b)(6), V, H
                                                    56:20   56:25

    58:3       58:14      IAD, LF, In, L, S,        57:6    57:7    V, P, LF, In, R,
                          C, V                                      MD, M

                                               14
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 16 of 33 PageID #: 4273



                                                    57:10   58:2

                                                    58:15   58:23

                                                    59:19   60:2

                                                    60:8    60:13

                                                    63:24   65:17

                                                    65:19   66:20

    60:20      60:23      IAD, LF, NE, L,           58:15   58:23   LF, In, R, V, P
                          S, C, V, O
                                                    59:19   60:2

                                                    60:8    60:13

    61:2       61:25      IAD, O, L, S, C,
                          V, LF
    62:12      62:20      IAD, L, S, C, V,
                          LF
    62:24      62:25      IAD, O, L, S, C,
                          V, LF
    63:2       63:14      IAD, O, L, S, C,
                          V, LF
    63:17      63:23      IAD, O, L, S, C,
                          V, LF
    69:13      69:21      IAD, In, LF, NR,          68:19   69:5
                          L, C, V, LF
    69:24      69:25      IAD, H, In, LF, L,
                          S, C
    70:2       70:25      IAD, H, In, LF, L,
                          S, C, V
    71:2       71:16      IAD, H, In, LF, L,        71:17   71:25   A, V, P, LF, In,
                          S, C, V                                   R, C
                                                    72:3    72:3

                                                    72:5    72:5

                                                    72:9    72:24

                                                    73:2    73:21

                                                    73:23   74:3


                                               15
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 17 of 33 PageID #: 4274



    74:4       74:6

    74:14      74:21      IAD, In, LF, L            74:12    74:13

    77:6       77:10      IAD, In, LF, L, S,        74:22    75:9     A, V, P, LF, In, R
                          C
                                                    75:11    75:20

                                                    76:18    77:5

    145:22     145:25     LF, IAD, IC, In,          140:22   140:25   V, P, LF, In, R
                          L, S, C, LF, H,
                                                    141:9    144:5

    146:2      146:25     LF, IAD, IC, In,
                          L, S, C, H
    147:2      147:6      LF, IAD, IC, In,
                          L, S, C, H
    148:2      148:25     IAD, LF, H, L, S,         147:16   147:25
                          C
    149:2      149:25     IAD, H, L, S, C,
                          LF
    150:2      150:16     IAD, In, O, L, H,
                          LF, S, C
    150:19     150:25     IAD, In, O, L, H,
                          LF, S, C
    151:2      151:3      IAD, In, O, L, H,
                          LF, S, C
    151:6      151:19     IAD, In, O, L, H,
                          LF, S, C
    152:3      152:6      IAD, In, L, H, LF,        151:20   152:2    V, P, LF, In, R,
                          S, C                                        M, MD
    152:9      152:21     IAD, In, LF, O, L,        151:20   152:2    V, P, LF, In, R
                          H, S, C
                                                    152:22   152:24

    153:20     153:25     IAD, H, In, L, LF,
                          S, C, O

    154:2      154:17     IAD, H, In, L, LF,        154:18   155:7    V, P, LF, In, R
                          S, C, O
                                                    155:14   155:14




                                               16
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 18 of 33 PageID #: 4275



    156:7      156:17     IAD, H, MD, In,         156:18   157:21   V, P, LF, In, R
                          L, LF, S, C, O

                                                  157:23   157:25


                                                  167:24   168:6


    163:19     163:25     IAD, MD, In, LF,
                          L, NE, S, H, C
    164:2      164:14     IAD, MD, In, LF,        158:4    158:17   V, P, LF, In, R
                          L, NE, S, H, C
                                                  159:9    161:3

                                                  161:6    162:7

                                                  162:11   163:18

                                                  164:21   165:4

                                                  165:6    165:22

    165:23     165:25     IAD, O, In, LF,
                          NE, H, C, L, S
    166:2      166:25     IAD, O, In, LF,
                          NE, H, C, L, S
    167:2      167:16     IAD, O, In, LF,         165:16   165:22   V, P, LF, In, R
                          NE, H, C, L, S
                                                  167:17   167:22

    168:13     168:16     IAD, In                 169:15   169:23

                                                  169:25   170:8

    170:9      170:14     IAD

    173:9      173:25     IAD, In, LF, NE,        172:14   173:8    In, R, P
                          H, O, L, S, C

    174:2      174:25     IAD, In, LF, NE,        175:2    176:2    In, R, P
                          H, O, L, S, C
                                                  176:5    177:15

    178:15     178:21     IAD, L, In, NE, C,      177:16   177:18   In, R, P, LF
                          V

                                             17
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 19 of 33 PageID #: 4276



                                                   177:25   178:14

                                                   178:22   180:3

    182:3      182:13     IAD, In, LF, NE,         180:6    180:8
                          L, S, C, V
                                                   180:12   181:6

                                                   181:13   182:2

    183:4      183:12     IAD, LF, NE, In,         182:14   183:3    V, P, LF, S, In, R
                          L, S, C, V
    183:14     183:19     IAD, S, LF, NE,          183:20   183:21   V, P, LF, In, R,
                          In, H, L, S, C, V                          30(b)(6)

                                                   184:3    184:17


                                                   184:19   184:21


                                                   186:9    186:15


    191:21     191:25     IAD, LF, NE, In,         186:16   187:11   V, P, LF, R, In, C
                          H, L, S, C, V
                                                   187:19   187:23

                                                   188:19   188:24

                                                   189:14   189:24

                                                   190:3    190:15

                                                   190:18   191:20

    192:2      192:16     IAD, LF, NE, In,         193:3    193:6    V, P, LF, In, R, C
                          S, MD, H, LS, C,
                          V                        193:8    193:17

                                                   193:24   194:17

                                                   194:21   195:4

                                                   195:6    195:18



                                              18
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 20 of 33 PageID #: 4277



                                                  195:21   196:17


                                                  197:4    198:2


    200:18     200:25     IAD, LF, NE, In,        198:3    198:10   V, P, LF, In, R,
                          S, O, L, C, V                             30(b)(6)
                                                  198:12   198:18

                                                  198:20   198:25

    201:2      201:20     IAD, LF, NE, In,        201:21   202:15   V, P, LF, In, R,
                          S, O, L, C, V                             MD, M, S

                                                  202:18   202:25


    207:8      207:16     IAD, LF, NE, In,        203:11   203:13   V, P, LF, In, R,
                          S, L, C, V                                MD, M, S
                                                  203:20   204:12

                                                  205:3    205:10

                                                  205:19   205:21

                                                  206:3    206:21

                                                  206:24   207:7

    210:11     210:20     IAS, LF, NE, In,        207:18   207:20
                          L, S, C, V
                                                  207:25   208:25

                                                  210:3    210:10

    210:22     210:25     IAD, LF, NE, In,
                          L, O, S, C, V
    211:2      211:18     IAD, LF, NE, In,        211:19   211:22
                          L, O, S, C, V

                                                  211:24   212:3


    212:4      212:8      IAD, MD, In, NE,        212:9    213:15   C, S, V, P, LF, R
                          LF, L, S, C


                                             19
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 21 of 33 PageID #: 4278



                                                    213:17   214:16

                                                    214:18   215:9

                                                    215:16   215:20

                                                    216:5    216:9

    219:16     219:25     IAD, In, LF, NE,          216:14   216:16
                          L, S, C, V
                                                    216:21   217:12

                                                    218:11   218:22

    220:2      220:10     IAD, In, LF, NE,
                          L, S, C, V
    220:14     220:20     IAD, H, MD, LF,           220:21   220:25   V, P, LF, S, R
                          NE, In, L, S, C, V
    221:12     221:24     IAD, H, In, LF,           221:2    221:11
                          NE, L, S, C, V

                                                    221:25   222:25


    223:2      223:25     IAD, In, LF, NE,          224:5    225:16
                          MD, L, S, C, V
                                                    225:18   225:19

    224:2      224:3      IAD, In, LF, NE,          224:5    225:16   S, V, P, LF, In,
                          MD, L, S, C, V                              MD
                                                    225:18   225:19

    227:22     227:25     IAD, In, LF, NE,          226:15   226:17
                          H, L, S, C, V
                                                    226:22   227:21

    228:2      228:15     IAD, In, LF, NE,
                          H, L, S, C, V
    235:6      235:25     IAD, In, LF, NE,          231:12   231:14
                          H, L, S, C
                                                    231:19   232:15

                                                    233:17   234:23

    236:2      236:4      IAD, In, LF, NE,          236:5    237:11
                          H, L, S, C

                                               20
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 22 of 33 PageID #: 4279



    239:4      239:15     IAD, In, LF, NE,
                          NR, L S, C, V
    239:17     239:25     IAD, In, LF, NE,
                          NR, L, S, C, V
    240:2      240:3      IAD, In, LF, NE,        240:4    240:7    V, P, LF, M, MD,
                          NR, L, S, C, V                            R, In

                                                  240:9    240:12


    240:13     240:23     IAD, NE, LF, In,        240:24   241:2    V, P, LF,
                          R, L, S, C, V                             30(b)(6)
                                                  241:4    241:7

                                                  241:10   241:12

                                                  241:14   241:24

    242:18     242:25     IAD, In, LF, NE,        241:25   242:17   V, P, LF, In, R,
                          O, V, L, S                                30(b)(6)
    243:2      243:2      IAD, In, LF, NE,        243:3    243:13   V, P, LF, In, R,
                          O, V, L, S                                30(b)(6)
                                                  244:23   246:12




                                             21
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 23 of 33 PageID #: 4280



                                          Matvey Lukashev
                                          January 24, 2019
    Plaintiffs’ Designations (to     Defendant’s      Defendant’s Counter-      Plaintiffs’
          be filed 1/9/20)          Objections to      Designations (to be    Objections to
                                   Designations (to        filed 1/9/20)         Counter-
                                   be filed 1/16/20)                         Designations (to
                                                                             be filed 1/16/20)
    From           To                                   From    To

    9:10           9:12            IAD

    22:2           22:8            IAD                  17:16   17:22

    26:12          26:25           IAD, In              27:8    27:15

    27:2           27:2            IAD, In              28:2    28:11        LF


    27:16          27:25           IAD, In              28:12   28:14        LF

                                                        28:17   28:20

    28:21          28:25           IAD, In

    29:2           29:2            IAD, In              29:3    29:25        LF, V, P

                                                        31:11   31:13

                                                        31:16   32:9

    33:2           33:6            IAD, In, LF, NE,     32:10   32:12        V, P, M
                                   S, C, V
                                                        32:15   32:25

    33:9           33:19           IAD, LF, In, S, C,   34:23   35:3
                                   V
    35:18          35:24           IAD, In              35:8    35:17

    37:9           37:20           IAD, In              37:21   38:3

    38:8           38:10           IAD, LF, L, S, C,
                                   V, NE, LC
    38:12          38:25           IAD, LF, L, S, C,
                                   V, NE, LC
    39:2           39:2            IAD, LF, L, S, C,    39:3    39:7
                                   V, NE, LC

                                                  22
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 24 of 33 PageID #: 4281



    55:13       55:20       IAD, In, S, C, V     47:8     47:15    V, P, LF, M

                                                 52:13    53:15

                                                 54:8     54:13

                                                 54:16    55:12

    66:3        66:25       IAD, H, S, C, V

    67:2        67:5        IAD, In, H, S, C,    67:6     67:12
                            V
    67:13       67:17       IAD, S, V, C

    68:4        68:16       IAD, S, V, C, L,
                            LF
    106:9       106:12      IAD, In, LF, L, S,   92:3     92:7     V, P, In, LC
                            C
                                                 92:12    92:14

                                                 103:7    103:9

                                                 104:16   105:3

                                                 105:5    106:8

    134:11      134:16      IAD, In, LF, NE,     107:16   108:24   V, P, S
                            L, S, C, V
                                                 109:2    109:4

                                                 134:2    134:10

                                                 134:17   135:4

                                                 135:6    135:6


                                                 135:8    135:10


    136:9       136:14      IAD, In, LF, NE,     136:5    136:6    V, P, S, C
                            L, S, C, V, LC
                                                 136:8    136:8

                                                 136:15   136:17


                                           23
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 25 of 33 PageID #: 4282



                                               136:20   136:21

    147:22      147:25      IAD, In, LF, NE,   143:4    143:6    V, P, LF, In, O,
                            L, S, O, LC                          R, S
                                               143:8    143:20

                                               143:22   143:22

                                               147:2    147:12

                                               147:15   147:21

    148:3       148:5       IAD, In, LF, NE,   148:6    148:7    V, P, LC, In, O
                            L, S, O, LC
                                               148:10   148:15

    157:23      157:25      IAD, In, LF, NE,   155:9    155:21   V, P, LF, O, LC,
                            L, S, LC, C                          S
                                               156:3    156:20

                                               157:12   157:14

                                               157:16   157:22

    158:3       158:8       IAD, In, LF, NE,   158:9    158:11   V, P, LF, O, M,
                            L, S, LC, C                          MD, LC, S
                                               158:14   158:18

                                               158:20   159:4

                                               159:6    159:12

    175:3       175:15      IAD, In, LF, NE,   170:9    170:16
                            L, S, LC, O, C
                                               170:23   171:12

                                               174:14   174:15

                                               174:18   175:2

    182:20      182:25      IAD, In, LF, NE,   178:9    178:10
                            L, S, C, V
                                               181:10   182:19

    183:2       183:13      IAD, In, LF, NE,
                            L, S, C, V

                                          24
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 26 of 33 PageID #: 4283



    184:6       184:9       IAD, In, LF, NE,   184:10   185:18   LF, LC, S
                            L, S, C, LC

                                               185:21   187:7




                                          25
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 27 of 33 PageID #: 4284



                                           Tracey Dawson
                                          January 30, 2019
    Plaintiffs’ Designations      Defendant’s       Defendant’s Counter-       Plaintiffs’
       (to be filed 1/9/20)      Objections to        Designations (to be    Objections to
                                Designations (to         filed 1/9/20)          Counter-
                                be filed 1/16/20)                           Designations (to
                                                                            be filed 1/16/20)
    From        To                                       From     To

    9:2         9:9            IAD                       8:23     8:25

    54:3        54:8           IAD, In, LF, L, S,        51:10    51:12
                               C, P, V
                                                         51:15    51:18

                                                         52:4     52:7

                                                         52:15    53:2

                                                         53:6     53:7


                                                         102:13   103:2


    139:10      141:9          IAD, In, LF, L, S,        138:18   138:23    V, P, R, S, LF,
                               C, P, V, R, O                                Arg
                                                         141:10   141:11

                                                         141:15   141:25

                                                         142:5    143:13

                                                         143:18   143:23


                                                         144:4    144:4


    144:5       144:6          IAD, In, LF, L, S,
                               C, P, V, R, O
    144:12      146:6          IAD, In, LF, L, S,        147:10   147:12
                               C, P, V, R, O

                                                         147:16   147:17



                                                    26
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 28 of 33 PageID #: 4285



    148:4      148:18     IAD, In, LF, L, S,
                          C, P, V, R, O
    148:23     149:24     IAD, In, LF, L, S,        149:25   150:8    LF, H, R, P,
                          C, P, V, R, O                               30(b)(6), S
                                                    150:13   150:17

                                                    152:23   152:24

                                                    153:6    154:14

                                                    154:21   155:7

                                                    155:12   155:23

    155:24     156:2      IAD, In, LF, L, S,        156:5    156:5    V, P, LF, O, S,
                          C, P, V, R, O                               30(b)(6)
    156:11     157:2      IAD, In, LF, L, S,
                          C, P, V, R, O
    158:4      158:20     IAD, In, LF, L, S,        158:21   158:24   C, V, P, R
                          C, P, V, R, O

                                                    159:6    159:9




                                               27
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 29 of 33 PageID #: 4286



                                  Victoria Brown (Deposition I)
                                         December 14, 2018
    Plaintiffs’ Designations      Defendant’s      Defendant’s Counter-       Plaintiffs’
       (to be filed 1/9/20)      Objections to       Designations (to be    Objections to
                                Designations (to         filed 1/9/20)         Counter-
                                be filed 1/16/20)                          Designations (to
                                                                           be filed 1/16/20)
    From        To                                       From     To

    9:12        9:25           none                      10:2     10:21

    75:17       76:11          X, LF, In, C, V, L        73:23    74:3


                                                         73:16    73:19

                                                         76:12    76:14

    77:11       77:21          In, LF, C, V, L           77:22    77:23    V, P

                                                         78:3     78:12

    82:16       83:23          In, LF, H, L, O, S,       79:5     79:11
                               V
                                                         81:10    81:14

                                                         81:24    82:15

                                                         83:24    84:3

    92:25       93:11          H, L, R, LF, S, V,        93:12    93:23
                               O
    128:5       128:25         In, L, LF, O, S, V        127:24   128:4

                                                         129:2    129:5

                                                         129:7    131:4

    155:21      156:24         In, L, LF, S, V, O        145:7    145:18   LF, In, R

                                                         154:15   154:17

                                                         154:19   154:19

                                                         156:25   157:6


                                                    28
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 30 of 33 PageID #: 4287



    180:9      180:12     L, In, LF, S, C, V        180:13   180:16

    180:17     181:3      L, In, LF, S, C, V        181:4    181:8

    206:18     206:22     L, LF, S, C               207:19   208:4


    207:3      207:11     In, L, LF, S, C           207:19   208:4

    207:13     207:15     In, L, LF, S, C           207:17   207:17


                                                    207:19   208:4

    207:19     207:24     In, L, LF, S, C           207:25   208:4

    210:25     211:9      In, L, R, LF, S, C

    211:11     211:12     In, L, R, LF, S, C

    211:16     211:19     In, L, R, LF, S, C

    211:21     211:22     In, L, R, LF, S, C        211:24   212:10   V, P, LF, 30(b)(6)

    213:4      213:9      In, L, R, LF, S, C        213:10   213:20

    214:2      214:3      In, L, R, LF, S, C        214:4    214:5

    214:6      214:8      In, L, R, LF, S, C        214:9    214:13

    214:22     214:25     In, L, R, LF, S, C        215:2    215:22




                                               29
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 31 of 33 PageID #: 4288



                                 Victoria Brown (Deposition II)
                                          February 8, 2019
    Plaintiffs’ Designations      Defendant’s       Defendant’s Counter-       Plaintiffs’
       (to be filed 1/9/20)      Objections to        Designations (to be    Objections to
                                Designations (to         filed 1/9/20)          Counter-
                                be filed 1/16/20)                           Designations (to
                                                                            be filed 1/16/20)
    From        To                                       From     To

    244:6       244:23         In, C, R                  241:13   241:23


                                                         245:3    245:8


    248:16      249:14         In, L, LF, C, R           249:15   249:20



    249:21      252:15         L, LF, X, C, R            253:6    255:9

    288:8       288:17         In, L, LF, S, C, R        288:18   289:9

    298:7       298:21         In, L, LF, X, C, R,       296:11   296:17
                               S

                                                         296:22   296:23

                                                         297:10   298:6

                                                         298:22   299:14

    315:14      316:23         In, R, L, LF, S, C        314:4    314:23

                                                         315:6    315:13

    317:11      317:19         In, V, L, S, C

    320:4       320:16         In, L, LF, S, C           316:24   317:10    C

                                                         320:2    320:3

                                                         320:17   321:2

    322:7       322:14         In; LF, L, S, C           322:2    322:6



                                                    30
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 32 of 33 PageID #: 4289



    341:22     342:9      In, L, LF, R, S, C        342:10   342:21   V, P, LF, H,
                                                                      30(b)(6)
    351:19     352:4      R, L, LF, S, C, In

    406:18     407:4      In, L, NE, C              407:5    407:22


                                                    408:17   408:21




                                               31
Case 1:17-cv-00116-IMK-JPM Document 322 Filed 01/16/20 Page 33 of 33 PageID #: 4290



      Dated: January 16, 2020            Respectfully Submitted,


                                          /s/ Sandra K. Law
                                         James F. Companion (#790)
                                         Sandra K. Law (#6071)
                                         Frank X. Duff (#1065)
                                         Schrader Companion Duff & Law, PLLC
                                         401 Main Street
                                         Wheeling, WV 26003
                                         Tel: (304) 233-3390
                                         Fax: (304) 233-2769
                                         Counsel for Plaintiffs Biogen International
      GmbH                                       and Biogen MA Inc.
      Of Counsel:

      James B. Monroe
      Sanya Sukduang
      Paul W. Browning
      Laura M. Masurovsky
      Eric J. Fues
      Li Feng
      Andrew E. Renison
      Aaron G. Clay
      Jeanette M. Roorda
      John E. Nappi
      FINNEGAN, HENDERSON,
      FARABOW, GARRETT & DUNNER, LLP
      901 New York Avenue, N.W.
      Washington, DC 20001-4413
      (202) 408-4000
